Recom Strengthens Board and Management; Two Johnson & Johnson Veterans Appointed

LOS ANGELES

Recom Managed Systems, Inc.

Mr. Rodney Hildebrandt, 818-432-4560

Fax: 818-432-4566

www.recom-systems.com

Recom Managed Systems, Inc. (OTCBB: RECM), the heart-monitoring technology
company, announced today that it has strengthened its Board of Directors and
Management by the appointment of two Johnson & Johnson veterans, Rodney
Hildebrandt and Pamela Bunes. At the same time, Marvin Fink and Robert Koblin
have retired as corporate directors, although Mr. Fink remains the Chief
Executive Officer of Recom -- in a somewhat reduced role -- to assure
operational and transitional integrity as the Company now moves to market its
products. Mr. Hildebrandt and Ms. Bunes shall replace Mr. Fink and Dr. Koblin in
their roles as members of the Board.

Recom has also expanded its Board size to six members, and appointed Ms. Lucy
Duncan-Scheman as Chairperson of the Board for a five-year term, from March 22,
2005. Ms. Duncan-Scheman has extensive experience in emerging companies, having
advised major players in the U.S. technology industry throughout the 1990s and
into 2000. Among these, Ms. Duncan-Scheman guided such companies as Cisco
Systems, Inc. (NasdaqNM: CSCO), Sun Microsystems (NasdaqNM: SUNW), Lucent
Technologies (NasdaqNM: LU), Tyco International, Ltd. (NasdaqNM: TYC), and
Microsoft (NasdaqNM: MSFT) into new markets, and assisted them in designing
solutions and opening these markets. Additionally, Ms. Duncan-Scheman currently
represents L-3 Communications, Inc., one of the largest U.S. defense
contractors.

Through her companies, Ms. Duncan-Scheman worked with the World Bank and several
foreign countries in the modernization of many central banks, stock exchanges,
telecommunications, transportation and other mission-critical projects.
Currently, she is the President and CEO of the maritime security company Safe
Ports in Washington, D.C. In this endeavor, Ms. Duncan-Scheman has recognized
the need to bring new products to market, and in January 2005, she became a
Member of the Board of Nanocat Technologies, based in Singapore. She has also
announced a strategic alliance with Dr. Sam Araki, founder of Infonox, in San
Jose, California. Dr. Araki is credited with having developed the world's first
surveillance satellite, and was awarded the prestigious Draper Award for
scientific achievement in 2005.

Rodney Hildebrandt has been appointed as Chief Operating Officer of Recom, and
has accepted a five-year tenure on Recom's Board. Mr. Hildebrandt, 56, has over
thirty years' experience at Johnson & Johnson where he performed numerous
high-level executive roles.

Ms. Pamela Bunes has also accepted a five-year tenure on Recom's Board and will
immediately begin an active consultation role with Recom. Ms. Bunes' 15-year
career





--------------------------------------------------------------------------------

with Johnson & Johnson included senior positions in various business units of
the Dow Component Company. Ms. Bunes remains employed by Johnson & Johnson, and
it is anticipated she will assume a more primary role at Recom in the upcoming
weeks, once her transition from Johnson & Johnson is complete.

Commenting on her appointment, Ms. Duncan-Scheman said: "It is obvious to me
that the Recom heart monitor is ground-breaking and revolutionary. To enable
patients to receive truly ambulatory information in all 'real world' settings is
a crucial milestone that will ultimately have a tremendous impact on patient
care and wellbeing. It will also, obviously, have an impact on health care costs
that will be salutary for the entire health care industry."

Mr. Hildebrandt's achievements include his role as a founding executive on one
of Wall Street's most successful ventures -- Johnson & Johnson's development of
Ethicon Endo-Surgery. When he joined this business unit, Ethicon had no
earnings, yet after the completion of his 12-year tenure, Ethicon was a
multi-billion-dollar company and one of Johnson & Johnson's most successful
subsidiaries. Mr. Hildebrandt executed various key operational roles for Johnson
& Johnson over his 30-year tenure. Among these, Mr. Hildebrandt held multiple
positions at the Dow Component Company with responsibilities for manufacturing,
distribution and materials management, responsibilities that are believed to be
necessary to operate the corporate expansion and external product distribution
at Recom.

For the past two years, Pamela Bunes has conducted a detailed evaluation of
Recom's technologies. Her due diligence confirmed that the Recom products are
"revolutionary, not evolutionary." Ms. Bunes' due diligence -- done with the
approval of Johnson & Johnson -- has included evaluations inside and outside of
the Johnson & Johnson organization, including testing, schematic evaluations,
clinical reviews and detailed discussions with members of Recom's Board of
Advisors and other thought leaders in the industry which included cardiovascular
thought leaders throughout the United States.

Dr. Lowell Harmison, a long-standing member of the Board and former Principal
Deputy Assistant, U.S. Department of Health Services, commented: "I am very
gratified at the revolutionary work done by Marvin S. Fink and Dr. Drakulic in
building the Recom Model 100 device and positioning the Company to do so much
more. This transition was long-awaited, is exciting and represents the perfect
compliment to the skill set of existing management -- Mr. Fink, Dr. Drakulic and
others -- while tying it all to the vast marketplace for our products."

Dr. Lowell Harmison continued: "There is nobody like Ms. Bunes who can bring
industry knowledge plus unparalleled passion for the Company and its
technologies. I look forward to working closely with her and the new team to
implement the deployment of our technologies, perfected over the past two and a
half years. With Mr. Hildebrandt in firm control of operations and corporate
expansion, the prospects for this Company are undoubtedly very sound."





--------------------------------------------------------------------------------

About Recom Managed Systems, Inc.

Recom Managed Systems, Inc. is an emerging life sciences company focused on the
monitoring and detection of disease through continuous biomedical signal
monitoring. Recom Managed Systems, Inc. uses its patented signal technology to
design and develop medical devices that simplify and reduce the costs of
diagnostic testing and patient monitoring in an ambulatory setting. With our
patented signal technology platform, Recom brings clinical quality physiological
signal monitoring to the ambulatory setting.

Caution Regarding Forward-Looking Statements

Statements in this release that are not strictly historical are
"forward-looking" statements. Forward-looking statements involve known and
unknown risks, which may cause Recom's actual results in the future to differ
materially from expected results. Factors which could cause or contribute to
such differences include, but are not limited to failure to complete the
development and introduction of new products or services, failure to obtain
federal or state regulatory approvals governing medical devices, monitoring and
other related services or products, inability to obtain physician, patient or
insurance acceptance of Recom's products or services, adverse equity market
conditions and declines in the value of Recom's common stock, and the
unavailability of financing to complete management's plans and objectives. These
risks are qualified in their entirety by cautionary language and risk factors
set forth and to be further described in Recom's filings with the Securities and
Exchange Commission.






